IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Cheryl Ommert,
Plaintiff(s)

Case Number: 1:19¢v435

VS.
Judge Susan J. Dlott

Hanover Township Trustees, of Butler
County, Ohio,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on November 18, 2019 a Report and Recommendation
(Doc. 20). Subsequently, the defendant filed objections to such Report and Recommendation
(Doc. 21) and plaintiff filed a response to the objections (Doc. 22).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, plaintiff's motion to voluntarily dismiss her claims brought under 42 U.S.C.
§1983 (Doc. 15) is GRANTED and those claims are DISMISSED without prejudice.

The Court DECLINES to exercise supplemental jurisdiction over plaintiff's remaining

state law claim.
Plaintiffs motion to remand her state law claims to the Court of Common Pleas for
Butler County, Ohio (Doc. 10) is GRANTED.

IT IS SO ORDERED.

Auten Viet)

Judge Susan J.(Dlott
United States District Court
